         Case 5:18-md-02827-EJD Document 591 Filed 12/11/20 Page 1 of 5




 1   JOSEPH W. COTCHETT (SBN 36324)
     jcotchett@cpmlegal.com
 2   MARK C. MOLUMPHY (SBN 168009)
     mmolumphy@cpmlegal.com
 3   ELLE D. LEWIS (SBN 238329)
     elewis@cpmlegal.com
 4   BRIAN DANITZ (SBN 247403)
     bdanitz@cpmlegal.com
 5   COTCHETT, PITRE & McCARTHY LLP
     840 Malcolm Road, Suite 200
 6   Burlingame, CA 94010
     Telephone: 650.697.6000
 7
     LAURENCE D. KING (SBN 206243)
 8   lking@kaplanfox.com
     MARIO M. CHOI (SBN 243409)
 9   mchoi@kaplanfox.com
     KAPLAN FOX & KILSHEIMER LLP
10   1999 Harrison Street, Suite 1560
     Oakland, CA 94612
11   Telephone: 415.772.4700
12   FREDERIC S. FOX (pro hac vice)
     ffox@kaplanfox.com
13   DONALD R. HALL (pro hac vice)
     dhall@kaplanfox.com
14   DAVID A. STRAITE (pro hac vice)
     dstraite@kaplanfox.com
15   MAIA C. KATS (pro hac vice pending)
     mkats@kaplanfox.com
16   KAPLAN FOX & KILSHEIMER LLP
     850 Third Avenue
17   New York, NY 10022
     Telephone: 212.687.1980
18
     Interim Co-Lead Counsel for Plaintiffs
19
                               UNITED STATES DISTRICT COURT
20                           NORTHERN DISTRICT OF CALIFORNIA
                                     SAN JOSE DIVISION
21
      IN RE: APPLE INC. DEVICE                     Case No. 5:18-md-02827-EJD
22    PERFORMANCE LITIGATION
                                                   PLAINTIFFS’ SUPPLEMENTAL BRIEF
23                                                 REGARDING THE CALCULATION OF
                                                   ESTIMATED DAMAGES
24
                                                   Judge: Hon. Edward J. Davila
25                                                 Courtroom: 4, Fifth Floor
      This Document Relates to:
26
          ALL ACTIONS
27

28
                   PLAINTIFFS’ SUPP. BRIEF RE CALCULATION OF ESTIMATED DAMAGES
            Case 5:18-md-02827-EJD Document 591 Filed 12/11/20 Page 2 of 5




 1             Pursuant to the Court’s request during the December 4, 2020 Final Approval Hearing (see
 2   Dkt. 585), Plaintiffs submit this Supplemental Brief providing the underlying analysis for their
 3   calculation of potential damages as set forth in the Notice of Settlement disseminated to the
 4   Settlement Class Members. 1
 5   A.        Expert Damages Analysis
 6             On February 5, 2019, Class Counsel retained Dr. Michael A. Williams of Competition
 7   Economics, LLC 2 to consult on preliminary damages theories and calculations, including
 8   appropriate damage theories that applied to claims that remained after the Court’s rulings on
 9   motions to dismiss. At the time of Dr. Williams’ retention, the parties were in the midst of fact
10   discovery.      The Court had not yet set a schedule for expert reports or expert discovery.
11   Consequently, neither Plaintiffs nor Apple had submitted an expert report in the litigation.
12             Dr. Williams performed an analysis to estimate damages for mediation and litigation
13   purposes. Class Counsel and Dr. Williams determined that the best method to estimate damages
14   was to determine the decline in the resale value of eligible devices compared to what the resale
15   value would have been but for the alleged “throttling” of the devices upon the installation of iOS
16   10.2.1 and 11.2. See Dkt. 552 at ¶6.
17             Notably, Dr. Williams’ damages methodology was consistent with that used by plaintiffs,
18   and their expert, at the class certification stage in Grace v. Apple, Inc., 328 F.R.D. 320, 338-43
19   (N.D. Cal. 2018), a case with similar causes of action. This methodology was cited with approval
20   by United States District Judge Koh in her opinion in Grace. Id. at 343 (“In sum, the Court rejects
21   Apple’s challenges to Dr. Phillips’s damages model and finds that Plaintiffs’ damages model
22   complies with Comcast.”).
23             Dr. Williams’ Declaration, filed herewith, describes his analysis based on evidence
24   obtained, including resale pricing data for used devices from third parties. Williams Decl. at ¶10.
25   This data was actual sales data in the secondary market and covered both the resale value of eligible
26
     1
         All capitalized words are defined in the Stipulation of Settlement unless otherwise noted.
27

28
     2
      In January 2020, Dr. Williams and his team moved from Competition Economics, LLC to
     Berkeley Research Group, LLC.
                    PLAINTIFFS’ SUPP. BRIEF RE CALCULATION OF ESTIMATED DAMAGES                        1
          Case 5:18-md-02827-EJD Document 591 Filed 12/11/20 Page 3 of 5




 1   devices during the relevant period and resale of previous models of iPhone, i.e., iPhone 4 and 5
 2   series, for comparison purposes. Id. Dr. Williams then performed a “difference-in-difference”
 3   regression analysis of the data to compare the resale value of used iPhone 6 devices prior to and
 4   after the release of iOS 10.2.1 (January 2017). Id. at ¶¶12-24. For example, for iPhone 6, January
 5   2017 is the 28th month after release, and resale values prior to and after the 28th month after release
 6   can be compared. Id. at ¶19. As a control group to capture the effect of resale value depreciation
 7   over time, Dr. Williams used sales data for iPhone models 4s, 5, 5c and 5s. Id. at ¶17. The
 8   regression model controlled for price differences attributed to differences in iPhone models, storage
 9   capacity, carrier, condition and months after release. Id. at ¶¶21-24.
10          Based on this analysis, Dr. Williams determined that the resale value of eligible devices was
11   approximately 6-10% lower than expected when compared to decline in value of previous iPhone
12   models and thus could be attributed to the “throttling” of performance by iOS 10.2.1 and 11.2. Id.
13   at ¶¶25-26. Dr. Williams concluded that the range of damages per eligible device was between
14   $12.29 and $18.99. Id. at ¶27.
15   B.     Class Counsel Used Dr. Williams Regression Findings to Determine A Possible High
16          Range of Price Impact
17          Class Counsel performed an additional price calculation to determine an upper range of
18   estimated damages to eligible devices due to iOS 10.2.1 and 11.2 based on Dr. Williams’ regression
19   and the estimated 6-10% of impact. See Dkt. 552 at ¶6.
20          Specifically, Class Counsel calculated the average monthly sales price of all used eligible
21   devices during the relevant period at $460. Again, assuming that the price impact of “throttling”
22   by iOS 10.2.1 and 11.2 was 6-10% on eligible devices, Class Counsel estimated the upper range of
23   damages at $27.60-46.00 per device. Id.
24   C.     The Damages’ Analyses Demonstrate That the Settlement is Fair and Reasonable
25          The regression analysis and damage estimates described above are similar to those that Class
26   Counsel would have been expected to put forth had the litigation continued to class certification,
27   expert discovery and trial, as well as to those used by plaintiffs, and relied upon by Judge Koh, in
28   certifying the class in Grace. Dr. Williams’ regression analysis – concluding that the range of

                  PLAINTIFFS’ SUPP. BRIEF RE CALCULATION OF ESTIMATED DAMAGES                            2
         Case 5:18-md-02827-EJD Document 591 Filed 12/11/20 Page 4 of 5




 1   damages per eligible device was between $12.29 and $18.99 – demonstrates that the Settlement
 2   provides a substantial recovery of the Settlement Class’s possible damages. Further, Class Counsel
 3   and Dr. Williams were unable to establish an alternative damage methodology that would result in
 4   damages per unit greater than $46 and that could withstand legal scrutiny before the Court.
 5
     Dated: December 11, 2020                     COTCHETT, PITRE & MCCARTHY LLP
 6
                                                  By:             /s/ Mark C. Molumphy
 7                                                               MARK C. MOLUMPHY
 8
     Dated: December 11, 2020                     KAPLAN FOX & KILSHEIMER LLP
 9
                                                  By:              /s/ Laurence D. King
10                                                                LAURENCE D. KING
11                                                Interim Co-Lead Counsel for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 PLAINTIFFS’ SUPP. BRIEF RE CALCULATION OF ESTIMATED DAMAGES                        3
         Case 5:18-md-02827-EJD Document 591 Filed 12/11/20 Page 5 of 5




 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2          I, Mark C. Molumphy, attest that concurrence in the filing of this document has been
 3   obtained from the other signatory. I declare under penalty of perjury under the laws of the United
 4   States of America that the foregoing is true and correct. Executed this 11th day of December 2020
 5   in Burlingame, California.
 6

 7                                                             /s/ Mark C. Molumphy
                                                              MARK C. MOLUMPHY
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 PLAINTIFFS’ SUPP. BRIEF RE CALCULATION OF ESTIMATED DAMAGES                        4
